Proceeding to review a determination of the Board of Regents which suspended petitioner’s license to practice medicine for a period of three months. Petitioner was charged with: I—• Fraud and deceit in the practice of medicine, for the issuance of false medical bills and reports concerning named individuals to attorneys; and 2 — Unprofessional conduct in the practice of medicine for the entrance into separate and distinct illicit and illegal schemes and agreements with those attorneys whereby false and fraudulent medical bills and reports were prepared and submitted pursuant thereto. He has been found guilty on both charges. It appears, among other things, that petitioner submitted a bill in the sum of $95 on his stationery and signed by him which was used in connection with the settlement of an accident case, although petitioner had never seen the person for whom the hill was submitted. Another bill for $80 was submitted to an insurance company upon petitioner’s stationery for another patient whom petitioner had never seen. Petitioner claims that his signature upon this bill is a forgery. Essentially petitioner’s contention is that he was duped by the attorneys involved and was himself the victim of a fraud. He asserts that if he is guilty of anything it is merely negligence. However, the board was not bound to accept petitioner’s excuses or explanations of his acts. The acts *1012themselves permit an inference of guilty knowledge and intent as a factual determination, and substantial evidence supports the findings. (Matter of Wasserman v. Board of Regents, 13 A D 2d 591, affd. 11 N Y 2d 173, appeal dismissed 371 U. S. 23 [Oct. 15, 1962].) Determination unanimously confirmed, without costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Taylor, JJ.